The election of Ebenezer Hobbs, returned a member from the town of Weston, was controverted by Joseph Russell and others, on the ground, that two votes were illegally rejected, and two illegally received, at the said election.
The committee on elections reported the following statement of facts in this case: — •
At the election in question, eighty-one votes were given for Ebenezer Hobbs, and eighty for Isaac Fisk. Two votes were given in by Alpheus Bigelow and Woodbury Hill, (who were not on the list of voters and had been refused by the selectmen) for Isaac Fisk, and were by the direction of the selectmen, taken from the box by Mr. Hobbs, who, as one of the selectmen, presided at the meeting. Alpheus Bigelow, whose father resides in Weston, left that town several years since, and lived nine months in Charlestown, from whence he removed to Boston, where he lived four months, and during his residence in one or the other of these places, he attained to the age of twenty-one. From Boston, he removed to Lynn, where he continued five months, as an instructor in the Lynn academy, and from Lynn he immediately entered Harvard College, where he still continues. He has passed his vacations principally in Cambridge, writing in some of the public offices, and acting as an organist, and has occasionally been in Weston, at his father’s, where his washing and mending are done. Woodbury Hill came from Brookfield to Weston in 1807, and in March 1809, contracted with Nathan Upham, to work in his paper-mill ten months. Two days previous to the expiration of the ten months, (about the last of December, 1809,) Hill again contracted with Upham, to work with him one year, to commence on his return from a visit to his friends in Brookfield; the time of his return to depend on his own pleasure. Immediately after his contract, Hill went to Brookfield, from whence he returned in three weeks, to Weston, where he has *79continued to the present time. He became twenty-one years of age, some time in the month of July, 1809. Uriah Warren, whose vote was received, resided in Weston for eighteen years previous to the election, and was absent only four weeks, on a journey to Maine, in the year next preceding the election.1 John Stimpson, whose vote was admitted, produced to the selectmen sufficient evidence that he was worth the property, required by the constitution, to qualify him to vote for representative. Ephraim Dudley resided one year next preceding the election in Weston, and during that time, worked out of town only one or two months, by the day.
The committee also reported their opinion, upon this statement of facts, that Mr. Hobbs was entitled to a seat.
The report was agreed to, and on the day following, a motion was made to reconsider the vote, and was decided by yeas and nays, in the negative — yeas 105, nays 127.2
[In this case, the election was questioned on the ground, that two votes were illegally received, and two illegally rejected. The latter were those of Bigelow and Hill, which were tendered for Fisk. The votes alleged to be illegally received were those of Stimpson and Dudley, who, the committee found, were entitled to vote. But the committee also reported, that Hobbs was duly elected. It is clear, therefore, although it is not so stated, that Stimpson and Dudley voted for Hobbs; and that the committee and the house were of opinion, that the votes of Bigelow and Hill were rightfully rejected.]

 There is no objection made in the petition to the vote of Uriah Warren.


 See the case of Westford, 1812-13.